Carroll, J.
The petition in the suit of Clare A. Burke against Vincent P. Burke for modification of decree alleges that by a decree of January 29, 1929, the care and custody of the minor child of the petitioner and the respondent were given to the wife, and the husband was ordered to pay $30 a week for the support of herself and child (see Burke v. Burke, 270 Mass. 449); that on June 3, 1929, another child, Clare E. Burke, was born to the petitioner. The prayers of the petition are that the care and custody of Clare E. Burke be awarded to the mother; and that the defendant be ordered to pay an additional sum for support and maintenance. The petition of the husband alleges that the parties are no longer living apart for justifiable cause; that the decree of January 29, 1929, should be modified. The judge found that the wife is living apart for justifiable cause; he ordered and decreed that the care and custody of Clare E. Burke be given to the mother, and that the weekly payments of $30 be continued. The petition of the husband was denied. The husband appealed.
The judge found that the husband is of a stubborn and . obstinate nature; that he ignored his wife when he visited the children and has done nothing to bring about a reconciliation with her; that during the wife’s confinement he paid no attention to her.
There is no question of law in this case. The conduct of the parties was purely a question of fact. There was *185evidence fully supporting the judge’s finding. The argument of the husband presents largely questions of fact. We do not think it necessary to consider the cases cited in his brief. They give no indication that the judge was wrong in deciding as he did.
The request for rulings asked for by the husband were refused properly. The facts as found by the judge were that there was no change in the conditions and circumstances from those existing at the date of the original decree, except the birth of the child; that while the wife was in the hospital the husband notified the hospital that he would not be responsible for any indebtedness contracted by her and this notice was brought to the wife’s attention while still a patient, causing her great embarrassment, humiliation and mental suffering; that in addition to the reasons existing at the previous hearing, the wife refused to live with the husband because of his conduct in refusing to pay the expenses of her confinement, and of his lack of interest in her and the children and his want of affection; that all these things resulted in fear on her part that to return to him would endanger her health and happiness. These findings dispose of the husband’s second request.
The fourth request of the husband was refused properly, as were the other requests.
The order dismissing the husband’s petition was dated June 23, 1930. The report of the findings of material facts is dated July 24, 1930, and on this date the requests of the husband for rulings were denied. As there was no error of law in refusing the requests, the husband was in no way harmed by the delay, if there were delay in filing the order denying them, or by the ruling admitting all the interrogatories. There was no error in the conduct of the hearing.
The order dismissing the petition of Vincent P. Burke and the final decree are affirmed.

Ordered accordingly.